
	
		III
		110th CONGRESS
		1st Session
		S. RES. 366
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2007
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Alexander, Mr.
			 Biden, Mr. Bingaman,
			 Mr. Bond, Ms.
			 Cantwell, Mr. Corker,
			 Mr. Crapo, Mr.
			 Domenici, Mr. Graham,
			 Mr. Kerry, Mr.
			 Levin, Mrs. Lincoln,
			 Ms. Murkowski, Mr. Roberts, Mr.
			 Salazar, Mr. Schumer,
			 Mr. Smith, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Conrad, Mrs. Dole,
			 Mr. Byrd, Mr.
			 Allard, Mr. Coleman,
			 Mr. Feingold, Mrs. Feinstein, Mr. Nelson
			 of Nebraska, Mr. Rockefeller,
			 Mr. Vitter, Mr.
			 Wyden, Mr. Durbin, and
			 Mr. Hagel) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			November 15, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		
			November 16, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating November 2007 as
		  National Methamphetamine Awareness Month, to increase awareness
		  of methamphetamine abuse.
	
	
		Whereas methamphetamine, an easily manufactured drug of
			 the amphetamine group, is a powerful and addictive central nervous system
			 stimulant with long-lasting effects;
		Whereas the National Association of Counties found that
			 methamphetamine is the number 1 illegal drug problem for 47 percent of the
			 counties in the United States, a higher percentage than that of any other
			 drug;
		Whereas 4 out of 5 county sheriffs report that, while
			 local methamphetamine production is down, methamphetamine abuse is not
			 (1/2 of the Nation’s sheriffs report abuse of the drug has
			 stayed the same and nearly 1/3 say that it has
			 increased);
		Whereas the highest rates of methamphetamine use among all
			 ethnic groups occur within Native American communities;
		Whereas the consequence of methamphetamine use by many
			 young adults in the Native American community has been death, including
			 methamphetamine-related suicides;
		Whereas crime related to methamphetamine abuse continues
			 to increase, with 55 percent of sheriffs reporting increases in robberies and
			 burglaries during the last year;
		Whereas most illegal methamphetamine available in the
			 United States is produced in large clandestine laboratories in Mexico and
			 smuggled into this country;
		Whereas methamphetamine labs are costly to clean up in
			 that every pound of methamphetamine produced can yield up to 5 pounds of toxic
			 waste, representing a public danger to adults and children;
		Whereas the profile of methamphetamine users is changing,
			 as 3/5 of the Nation’s sheriffs report increased
			 methamphetamine use by women and 1/2 of the Nation’s
			 sheriffs report increased use by teens;
		Whereas, in surveys on the abuse of methamphetamine among
			 teens, many of the respondents said that the drug was easy to get and believed
			 there is little risk in trying it;
		Whereas other National Association of Counties surveys
			 have shown that methamphetamine also places significant burdens on local social
			 service and health care resources, increasing out-of-home placements for
			 children, sending more people to public hospital emergency rooms than any other
			 drug, and producing an ever-growing need for methamphetamine treatment
			 programs; and
		Whereas the establishment of a National Methamphetamine
			 Awareness month would increase awareness of methamphetamine and educate the
			 public on effective ways to help prevent methamphetamine use at the Federal,
			 State, and local levels: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 2007 as National Methamphetamine Awareness Month to
			 increase awareness of methamphetamine abuse; and
			(2)encourages the
			 people of the United States and interested groups to observe National
			 Methamphetamine Awareness Month with appropriate educational programs and
			 outreach activities.
			
